 

 

Exhibit 10.13

 

 

 

August 29, 2002

 

 

Mr. Michael L. Miller

18317 Overland Trail

Eden Prairie, MN 55347

 

 

Dear Mike,

 

Welcome to Zomax!  It is my pleasure to make you the following offer of
employment:

 

Position Title:

 

Executive Vice President, Sales and Business Development

Location:

 

Plymouth, MN

Status:

 

Regular Full Time, Exempt

Start Date:

 

September 16, 2002

Reporting To:

 

Jim Anderson, Chairman and CEO

Pay Rate:

 

$225,000.00 Annually

Bonus:

 

Target bonus equals 100% of base salary, low equals 50% of base salary, high
(maximum) equals 150% of base salary.  There will not be a payout if the low
target(s) isn’t reached.  60% of bonus is based on year over year EPS
improvement.  40% of bonus is based on defined goals.  You will be eligible to
participate in a pro-rata share of the bonus for the balance of 2002.  Your 2002
defined goals will be set by September 30, 2002.

Group Insurance:

 

You become eligible to participate in the Zomax medical, dental and life plans
effective the first day of the month following your start date.

Paid Time Off (PTO):

 

Initially you will accrue PTO at the rate of 5.23 hours per pay period. (26 pay
periods per year)

401 (k):

 

You become eligible to participate in the Zomax 401 (k) plan effective the
beginning of the calendar quarter following the 60th day of employment.

Stock Options:

 

You will receive Non-Qualified Stock Options of 200,000 shares priced at the
market price on the first trading day of the month following your start date. 
Share options vest at 20% annually over 5 years beginning one year from the
grant date.

Stock Purchase Plan:

 

On either January 1 or July 1 following the 60th day of employment you will be
eligible to join the Zomax Stock Purchase Plan which will allow you to purchase
Zomax stock at a discount.

Introductory Period:

 

None

Termination, Change of Control:

 

 

Executive’s employment may be terminated by Zomax or Executive at any time for
any reason.  Notwithstanding the foregoing, if Executive’s employment is
terminated by the Company for a reason other than for Cause (as defined below)
or Executive terminates his employment with the Company for Good Reason (as
defined below) within his 1st year of employment, he shall be entitled to
receive a lump sum amount equal to 6 months base salary and all accrued PTO
time.  After one year of employment, he shall be entitled to receive a lump sum
amount equal to 12 months of base salary and all accrued PTO time.

 

 

 

 

 

 

For purposes of this section, “Cause” shall mean only the following: gross
misconduct, dishonesty or disloyalty; indictment, conviction or entry of a plea
of

 

 

1

--------------------------------------------------------------------------------


 

 

 

nolo contendere to any felony or to any misdemeanor involving fraud,
misrepresentation or theft; or material failure to perform the substantial
duties of the position, which is not rectified within 30 days after notice of
such failure.

 

 

 

 

 

  For purposes of this section, “Good Reason” shall mean (1) a substantial
reduction in the nature or status of Executive’s position, duties or
responsibilities; (2) a reduction in the Base Salary of Executive exceeding the
average percentage reduction for all such executive employees made at the same
time, however Good Reason will apply if Executive’s Base Salary is reduced and
no other executive salaries are reduced at the same time; (3) failure by the
Company to allow Executive to participate to the full extent in all plans,
programs and benefits offered to other executives at the Company; or (4) the
Company’s principal office is relocated more than 50 miles from Executive’s
home.  Notwithstanding the foregoing, “Good Reason” shall be deemed to occur
only if such event(s) enumerated in (1) through (4) above has not been corrected
by the Company within thirty (30) days of receipt of notice from Executive of
the occurrence of such event, which notice shall specifically describe such
event.

 

 

 

 

 

 If Executive is terminated from his employment, has a substantial reduction in
the nature or status of his responsibilities, has a reduction in his Base
Salary, or the company’s principal office is relocated more than 50 miles from
executive’s home within one (1) year after a Change of Control, Executive shall
be entitled to receive the following from the Company:

 

 

 

 

 

(i)

Executive shall receive from the Company within thirty (30) days after such
termination or resignation an amount equal to 12 months Base Salary, 12 months
of bonus paid at the targeted rate and all accrued PTO time as in effect on the
effective date of such termination.  The Company shall be entitled to deduct or
withhold all taxes and charges which the Company may be required to deduct or
withhold therefrom.

 

 

 

 

 

(ii)

With respect to any stock options, SARs, restricted stock awards or performance
share awards granted to Executive and outstanding immediately prior to such
termination, all restrictions on all shares of restricted stock awards shall
lapse immediately, all outstanding options and SARs will become exercisable
immediately, and all performance share objectives shall be deemed to be met.

 

 

 

 

 

Date of Termination or Resignation.  The date of termination of Executive’s
employment by the Company under a Change of Control shall be one (1) month after
receipt of written notice of termination.

 

 

 

 

 

Limitation on Change of Control Compensation.  In the event that Executive is a
“disqualified individual” within the meaning of Section 280G of the Code, the
parties expressly agree that the payments described in this Section 6 shall be
considered together with all Change of Control Payments so that, with respect to
Executive, all Change of Control Payments are collectively subject to an overall
maximum limit.  Such maximum limit shall be One Dollar ($1.00) less than the
largest amount under which no portion of the Change of Control Payments is
considered a “parachute payment” within the meaning of Section 280G of the

 

2

--------------------------------------------------------------------------------


 

 

 

 Code.  Accordingly, to the extent that the Change of Control Payments would be
considered a “parachute payment” with respect to Executive, then the portions of
such Change of Control payments shall be reduced or eliminated in the following
order until the remaining Change of Control Payments with respect to Executive
is One Dollar ($1.00) less than the maximum allowable which would not be
considered a “parachute payment” under the Internal Revenue Code:

 

 

 

 

 

(i)

First, any cash payment to Executive;

 

 

 

 

 

(ii)

Second, any Change of Control Payments not described in this Agreement; and

 

 

 

 

 

(iii)

Third, any forgiveness of indebtedness of Executive to the Company.

 

 

 

 

 

Executive expressly and irrevocably waives any and all rights to receive any
Change of Control payments which would be considered a “parachute payment” under
the Code.

 

 

 

 

 

A Change of Control shall be deemed to have occurred if (1) any “person” (as
such term is used in Section 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 40% or more of
the combined voting power (with respect to the election of directors) of the
Company’s then outstanding securities; (2) the consummation of a merger or
consolidation of the Company with or into any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 60% of the combined voting power (with respect to
the election of directors) of the securities of the Company or of such surviving
entity outstanding immediately after such merger or consolidation; or (3) the
consummation of a plan of complete liquidation of the Company or of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s business or assets.

 

In consideration of and as a condition of your employment, you must sign the
enclosed Non-Solicitation/Confidentiality Agreement and a Non Compete Agreement
and return to Zomax with your acceptance of this offer.

 

This offer is contingent based upon the successful completion of a background
investigation and your ability to comply with federal law requiring you to show
proof of your ability to work in the United States on your first day of
employment.  If you are currently employed, I urge you to await our call with
the investigation results prior to resigning from your current position.   This
typically takes 3 to 4 business days from our receipt of your signed acceptance.

 

While we look forward to a mutually beneficial employment relationship with you,
it is important that you understand this letter is not an employment contract. 
Employment with our company is at will, with the right for either party to
terminate employment at any time, for any reason, with or without notice.  No
prior promises, representations, or understandings relative to any terms or
conditions of your employment are to be considered as part of this letter unless
expressed in writing in this letter.  Any future agreements, regarding
employment or compensation are binding only with the prior authorization of the
Chief Executive Officer of Zomax Incorporated.

 

The compensation and benefit plans referenced in this letter are offered with
the understanding that they operate

 

3

--------------------------------------------------------------------------------


 

under the plan documents as currently stated.  These compensation and benefit
plans may be changed, amended or cancelled for any reason and/or at any time.

 

This is to confirm that you have no existing agreements with other parties that
prevent you from being hired by us or fully executing your new duties.  If this
is not correct, prior to signing this letter, please notify me immediately.

 

Please sign the original copies of this offer letter and return to me
immediately signifying your acceptance of this offer.  I have enclosed copies
for your files.

 

This offer is valid until 3PM on August 30, 2002.

 

I look forward to working with you and am confident your talents match our needs
and will be well utilized.  Should you have questions, please contact me at
763-577-3523.

 

Sincerely,

 

 

James T. Anderson

Chairman and CEO

Zomax, Incorporated

 

Enclosures:

                   Confidentiality or Non-Solicitation/Confidentiality Agreement

                   Non-Compete Agreement

 

I acknowledge, understand, and agree to employment with Zomax under the terms
and conditions outlined above.

 

 

 

Date:

 

 

Michael L. Miller

 

 